DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 08/18/2021 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 09/21/2020 have been accepted by the Examiner.

Allowable Subject Matter
Claims 21-40 are allowable.
Claim 21 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an authentication device comprising: a reader device, removably attached to a mobile device, and including an internal battery and at least one movable bracket; a lens attached to a camera, said lens housing a light source and attached to the reader device; a mobile device including a microprocessor coupled to an interface, memory, and an operating system; wherein the reader device is operable to communicate with the mobile device; wherein the light source is to emit light at least one predetermined wavelength to reveal at least one hidden image; wherein the camera is operable to capture the at least one hidden image; and wherein the mobile device is 
Claims 22-29 are allowable because they are dependent on claim 21 or an intermediate claim.
Claim 30 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an authentication device comprising: a reader device including an adjustable height bracket and an adjustable width bracket; a lens attached to the reader device, wherein the lens houses a light source; a lens spacer attached to the reader device; a shroud to reduce ambient light reaching the lens coupled to a distal end of the lens spacer; and a mobile device including a microprocessor coupled to an interface, memory, and an operating system; wPage 3 of 6Attorney Docket No. 4383-046Application No.: 17/026,875wPreliminary Amendment for Application No. 17/026,875herein the reader device includes a front surface and a rear surface spaced apart by a continuous sidewall, thereby forming a cavity to house an internal battery; wherein the lens is attached to a camera; wherein the reader device is attached to the mobile device; wherein the light source is to emit light of at least one predetermined wavelength to reveal at least one hidden image; wherein the camera is to capture at least one hidden image; and wherein the mobile device is operable to authenticate the at least one hidden image based on at least one authentic image, in combination with the rest of the limitations of claim 30.
Claims 31-35 are allowable because they are dependent on claim 30.
Claim 36 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a process for authenticating an image on a product or document comprising the steps of: providing at least one image; providing a reader device affixed to a mobile device, wherein the reader device includes a lens affixed to a 
Claims 37-40 are allowable because they are dependent on claim 36 or an intermediate claim.

Tran (US 2020/0405148 A1) is the closest prior art to the Applicant’s claimed invention.  However Tran does not teach of authenticating an image or of a lens attached to a camera, said lens housing a light source and attached to a reader device, and the light source emits a light of at least one predetermined wavelength to reveal at least one hidden image, wherein the camera is to capture at least one hidden image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886